NO. 07-96-0143-CV

                             IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                        PANEL E

                                   AUGUST 21, 2003

                         ______________________________


                 JAMES PRICE AND ROBERT PRICE, INDIVIDUALLY
          AND AS CO-PARTNERS D/B/A PRICE BROS. FARMS, APPELLANTS

                                           V.


                JAMES RENEAU SEED COMPANY, INC., APPELLEE

                       _________________________________

             FROM THE 31ST DISTRICT COURT OF WHEELER COUNTY;

                   NO. 9917; HONORABLE M. KENT SIMS, JUDGE

                         _______________________________

Before REAVIS and CAMPBELL, JJ., and BOYD, S.J.1


      Appellants James Price and Robert Price d/b/a Price Brothers Farms bring this

appeal from a trial court judgment in favor of appellee James Reneau Seed Co., Inc. For

reasons we later express, we dismiss the appeal.



      1
      John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by assignment.
Tex. Gov’t Code Ann. §75.002(a)(1) (Vernon Supp. 2003).
       The judgment in question here was rendered on January 9, 1996. The appeal from

the judgment was timely perfected and both parties timely filed their briefs. However, on

September 4, 1996, this court, having been notified that appellants were involved in

bankruptcy proceedings, abated this cause to be reinstated upon proper motion.


       Nothing further was heard from either party subsequent to September 4, 1996.

Because of the time lapse, by direction of the court, the parties were notified by our clerk

to advise the court of the status of the bankruptcy proceeding. On May 22, 2003, the clerk

was notified by appellants’ attorney that he was informed that the bankruptcy proceeding

had been fully administered and was closed in July 1998. Nothing further was heard from

the parties.


       On August 7, 2003, the parties were notified that unless appellants or any party

desiring to continue the appeal, within ten days from the date of the notice, filed with this

court a response showing grounds for continuing the appeal, the appeal would be

dismissed for lack of prosecution. No reply to that notice has been made by either party.


       Accordingly, the appeal is reinstated, and as reinstated, is hereby dismissed.



                                                  John T. Boyd
                                                  Senior Justice




                                             2